The opinion of the court was delivered by
Veazey, J.
This was a complaint by a private prosecutrix for breach of the peace. The motion to quash was put on two grounds, viz. : first, that the prosecutrix did not make oath to the complaint; second, that no certificate of an oath was appended to the complaint before arrest of the respondent under the warrant.
As to the first point, it appeal’s that an oath was taken, but it was by an officer authorized by statute to administer oiiths R. L., section 4555—other than the magistrate who issued the warrant. The constitution, ch. 1, article 11, forbids the issuing of any warrant without oath or affirmation first made. State Treasurer v. Rice, 11 Vt. 339. Must such oath be. taken before the magistrate issuing the warrant, or may it be taken before another magistrate ? The statutes are silent on the point. The -substantial thing required in the constitu*663tion is that the complaint be on oatb. There is nothing in the form of the oath upon which the magistrate 'issuing the warrant is called upon to pass. Any form from which the idea can be collected is sufficient, as “ taken and sworn before me.” Bish. Cr. Pro. s. 231; Commonwealth v. Bennett, 7 Allen, 533; Commonwealth v. Wallace, 14 Gray, 382. The complaint must adequately charge an offense. Bishop, s. 230, and cases there cited. Therefore, the magistrate must see the complaint in order to determine whether it furnishes sufficient foundation for a warrant. It stands like a capias in civil process issued upon affidavit. The right to the capias depends on compliance in the affidavit with the statutory requirements; therefore, the magistrate must see it in order to pass on its sufficiency, as held in Muzzy v. Howard, 42 Vt. 23; but the oath to it may be before another officer authorized to administer oaths. So we think it may be as to a complaint.
The next objection is that there was no certificate of the oath to the complaint. It is urged, in answer, that this was a mere formal defect, and was amendable under section 1642, R. L. That section provides that formal defects may be amended under demurrers and motions to quash before the jury is sworn.
The statutes neither require the oath to be appended or certified, nor do they prescribe a form of complaint. The oath had been taken, in fact, prior to the warrant.
In State v. J. H. 1 Tyler, 444, it was held, under a motion to quash, that nothing short of the magistrate’s certificate can be sufficient evidence that the oath was administered; and that case is relied upon by this respondent. The case contains no discussion by the court. The question was not raised before the magistrate who issued the warrant, but in the County Court. We do not understand it was a decision that an amendment of the complaint could not have been allowed by the magistrate when the respondent was before him, or even by the County Court when the motion to quash was made, so as to show- an oath was taken if such had been *664tbe fact. When the motion to quasb in this case first came before the magistrate he permitted an amendment of the complaint by allowing the notary who administered the oath to append his certificate of it, so that he then had the evidence which the case in Tyler holds is essential. The amendment did not change the body of the complaint, or touch any allegation in it, or affect the amount or kind of proof required. It simply made the complaint show on its face what it was in fact. It was not the addition of'a fact by. the court upon proof of its existence, but the addition of the certificate of an oath by the officer who administered it, like the amendment of an officer’s return by the officer, or the copies of an appeal by the magistrate who .tried the case, to make the paper express what actually occurred. Under the English practice amendments of informations were allowed after a plea in bar—Rex v. Wilkes, 4 Burr. 2527—and even after objection by plea in abatement. Rex v. Seawood, 2 Ld. Ray. 1472; s. c. 2 Str. 739. It would be easy to sustain upon authority an amendment for substance even, under a motion to quash, but for the implication of our statute to the contrary. But, without touching that question here, in the absence of prescribed form by statute, or of specific statutory requirement that the oath to the complaint shall be certified thereon before issuing a warrant, we think, the omission constitutes but a formal defect which is amendable under the statute cited. The case of State v. Soragan, 40 Vt. 450, was before this statute was enacted.
Judgment affirmed, and cause remanded.